ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Deborah K. Smith                                           Curtis T. Hill, Jr.
Thorntown, Indiana                                         Attorney General of Indiana            FILED
                                                           Tiffany A. McCoy                   Sep 10 2020, 8:38 am

                                                           Deputy Attorney General                CLERK
                                                                                              Indiana Supreme Court
                                                           Indianapolis, Indiana                 Court of Appeals
                                                                                                   and Tax Court




                                            IN THE
    COURT OF APPEALS OF INDIANA

Robert L. McCoy,                                           September 10, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-546
        v.                                                 Appeal from the Boone Circuit
                                                           Court
State of Indiana,                                          The Honorable Lori N. Schein,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           06C01-1802-F4-401



Riley, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020                    Page 1 of 11
                                 STATEMENT OF THE CASE
[1]   Appellant-Defendant, Robert L. McCoy (McCoy), appeals his conviction for

      unlawful possession of a firearm by a serious violent felon, a Level 4 felony,

      Ind. Code § 35-47-4-5(c).


[2]   We affirm.


                                                     ISSUE
[3]   McCoy presents this court with two issues, which we consolidate and restate as:

      Whether the State presented sufficient evidence beyond a reasonable doubt to

      sustain his conviction for unlawful possession of a firearm by a serious violent

      felon.


                       FACTS AND PROCEDURAL HISTORY
[4]   On February 11, 2018, Lebanon Police officers responded to a call about a

      suspicious individual at the Kroger grocery store in Lebanon, Indiana. At

      approximately the same time, Kroger’s store manager, Bryan Brooks (Brooks),

      was called to the front of the store by another employee to address a distressed

      male who was being followed by other individuals. When the officers arrived,

      Officer Aaron Carlson (Officer Carlson) noticed a black male, later identified as

      McCoy, speaking on the phone at the north entrance of the store. After making

      eye contact, McCoy briefly entered the store.


[5]   When officers caught up with McCoy after he exited the store again, McCoy

      provided them with his name and date of birth and asked if they wanted to

      Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020    Page 2 of 11
      search him. McCoy did not have any warrants, and he was not placed under

      arrest or searched. McCoy explained that his vehicle had broken down on the

      road next to a local Popeye’s restaurant and he was looking for help. Officer

      Carlson became suspicious as he had passed that location on his way to Kroger

      and had not noticed a broken-down car. Officer Tyreese Griffin (Officer

      Griffin) walked with McCoy to the vehicle at Popeye’s, which was running and

      had another individual in the driver seat. Officer Griffin briefly detained

      McCoy and the other individual based on the officer’s suspicion of marijuana

      being in the vehicle. Finding no marijuana, Officer Griffin released both

      persons.


[6]   At some point while the officers were accompanying McCoy, a Kroger

      customer informed Brooks that there was a firearm in one of the black shopping

      baskets near the north entrance of the store. After investigation, Brooks found a

      black automatic handgun inside the basket—nothing else was in the basket.

      Brooks secured the firearm and asked another employee to notify the officers

      who were still on the premises. Brooks—without wearing gloves—carried the

      firearm to the parking lot, where the officers properly secured and packaged the

      firearm for evidence. The following day, Brooks provided the officers with

      surveillance video from the area where the firearm was located.


[7]   On February 20, 2018, the State filed an Information, charging McCoy with

      unlawful possession of a firearm by a serious violent felon, a Level 4 felony;

      and carrying a handgun without a license, a Level 5 felony. On January 29,

      2020, following several continuances and withdrawals of counsel, the trial court

      Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020    Page 3 of 11
      conducted a bench trial where McCoy proceeded pro se. During the trial,

      Officer Carlson testified that while watching the surveillance video of the area

      where the firearm was located, he noticed McCoy walk up to the shopping

      baskets, but was unable to distinguish what the object was in McCoy’s hand.

      Officer Griffin informed the trial court that in the video he observed McCoy

      remove an object that he “believed to be a firearm” and place it in the Kroger

      shopping basket. (Transcript p. 85). During cross-examination of Detective

      Bryan Spencer (Detective Spencer), Detective Spencer testified that “based on

      the facts gathered during the examination,” he was confident that the object

      McCoy “pulled from his waistband and placed in the basket was a firearm.”

      (Tr. p. 117). Likewise, Brooks concurred that in “the video” he saw McCoy

      place a firearm in the shopping basket. (Tr. p. 70). At the conclusion of the

      trial, the State moved to dismiss the charge for carrying a handgun without a

      license. On February 2, 2020, the trial court found McCoy guilty of unlawful

      possession of a firearm by a serious violent felon. On February 26, 2020, the

      trial court sentenced McCoy to ten years executed, with two years suspended.


[8]   McCoy now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
[9]   McCoy contends that the State failed to present sufficient evidence beyond a

      reasonable doubt to support his conviction for unlawful possession of a firearm

      by a serious violent felon. Our standard of review with regards to sufficiency

      claims is well-settled. In reviewing a sufficiency of the evidence claim, this

      court does not reweigh the evidence or judge the credibility of the witnesses.
      Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020     Page 4 of 11
       Clemons v. State, 987 N.E.2d 92, 95 (Ind. Ct. App. 2013). We consider only the

       evidence most favorable to the judgment and the reasonable inferences drawn

       therefrom and will affirm if the evidence and those inferences constitute

       substantial evidence of probative value to support the judgment. Id.

       Circumstantial evidence alone is sufficient to support a conviction. Sallee v.

       State, 51 N.E.3d 130, 133 (Ind. 2016). Circumstantial evidence need not

       overcome every reasonable hypothesis of innocence. See Clemons, 987 N.E.2d

       at 95. Reversal is appropriate only when reasonable persons would not be able

       to form inferences as to each material element of the offense. Id.


[10]   To convict McCoy of unlawful possession of a firearm by a serious violent

       felon, the State was required to establish that McCoy had been convicted of a

       serious violent felony in Indiana or in “any other jurisdiction in which the

       elements of the crime for which the conviction was entered are substantially

       similar to the elements of a serious violent felony” in Indiana, and that McCoy

       knowingly or intentionally possessed a firearm. I.C. §§ 35-47-4-5(a)(1);-(c).

       The statute enumerates several offenses that qualify as a serious violent felony,

       including robbery, in I.C. §§ 35-47-4-5(b)(13); 35-42-5-1. On appeal, McCoy

       challenges the State’s evidence as to both his possession of the firearm and

       whether his out-of-state conviction had elements sufficiently similar to an

       Indiana serious felony charge. We analyze each of his claims in turn.


                                          I. Sufficiency of the Evidence




       Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020    Page 5 of 11
[11]   McCoy contends that the State failed to present sufficient evidence that he

       possessed the firearm. A conviction for unlawful possession of a firearm “may

       rest upon proof of actual or constructive possession.” Smith v. State, 113 N.E.3d
1266, 1269 (Ind. Ct. App. 2018). Actual possession is “the direct physical

       control of the gun,” whereas constructive possession occurs when the defendant

       “has (1) the capability to maintain dominion and control over the item, and (2)

       the intent to maintain dominion and control over it.” Id. Although McCoy

       argued that the State could not establish that he constructively possessed the

       firearm, it should be noted that “it is well-settled that [a] conviction for

       possessory offenses does not depend on the accused being caught red-handed in

       the act by the police.” Id. Moreover, it is “not necessary that the evidence

       overcome every reasonable hypothesis of innocence. The evidence is sufficient

       if an inference may reasonably be drawn from it to support the” judgment.

       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007).


[12]   A review of the evidence reflects that sufficient evidence exists to support that

       McCoy had actual possession of the firearm which he abandoned in a shopping

       basket after the officers arrived at Kroger. At trial, Officer Carlson testified that

       after he made eye-contact with McCoy at Kroger, McCoy walked inside Kroger

       and shortly thereafter came back outside. When the officers confronted McCoy

       outside Kroger, he volunteered to be searched, an invitation which was

       declined by the officers. However, the surveillance video confirms that after

       McCoy walked inside Kroger, he placed a firearm in the black shopping basket.

       Brooks testified that the firearm was the only item in the basket when he


       Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020          Page 6 of 11
       retrieved it to take it to the officers. Two other officers testified that the video

       clearly depicted McCoy removing the firearm from his waistband and placing it

       in the basket. McCoy’s arguments that there is no DNA or fingerprint evidence

       linking him to the firearm and that “the video footage is the only evidence to

       support or not support the allegation that McCoy possessed a firearm and the

       witnesses . . . were divided in their observations” are improper requests for this

       court to reweigh the evidence and judge the credibility of the witnesses.

       (Appellant’s Br. p. 27); Smith v. State, 8 N.E.3d 668, 679 (Ind. 2014); see also

       Love v. State, 73 N.E.3d 693, 700 (Ind. 2017) (“for video evidence, the same

       deference is given to the trial court as with other evidence, unless the video

       evidence at issue indisputably contradicts the trial court’s findings.”)


[13]   Based on the evidence before us, we conclude that the State presented sufficient

       evidence which permitted a reasonable inference that McCoy exercised direct

       physical control over the firearm before he discarded it into the shopping basket

       to establish his actual possession. See Womack v. State, 738 N.E.2d 320, 324

       (Ind. Ct. App. 2000) (“The [S]tate was not required to show that Womack

       possessed the bag of marijuana at the time of Womack’s apprehension, or at the

       time the officers discovered the bag.”), trans. denied.


                                           II. Out-of-State Conviction


[14]   McCoy also contends that the underlying conviction for armed robbery

       incurred in Michigan is not substantially similar to the serious violent felony of

       robbery in Indiana and therefore cannot be relied upon to support his serious


       Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020        Page 7 of 11
       violent felon conviction. The determination of whether an out-of-state statute is

       substantially similar to an Indiana statute is a question for the trial court, not

       the jury, to decide. I.C. § 34-38-4-3. This court reviews the trial court’s legal

       determination de novo. Hollingsworth v. State, 907 N.E.2d 1026, 1030 (Ind. Ct.

       App. 2009).


[15]   “The elements of two statutes are substantially similar if they have common

       core characteristics that are largely, but not identically, alike in degree or

       extent.” State v. Hancock, 65 N.E.3d 585, 587 (Ind. 2016). In evaluating these

       common core characteristics, “elements may be considered substantially similar

       with response to specific characteristics such as the underlying conduct sought

       to be regulated.” Id. However, “an out-of-state statute is not substantially

       similar to an Indiana statute where the out-of-state statute is broader than the

       Indiana statute.” Id.


[16]   When McCoy was convicted of armed robbery in Michigan in 2007, the

       Michigan statute read as follows:


               A person who engages in conduct proscribed under [Mich.
               Comp. Laws § 750.530] and who in the course of engaging in
               that conduct, possesses a dangerous weapon or an article used or
               fashioned in a manner to lead any person present to reasonably
               believe the article is a dangerous weapon, or who represents
               orally or otherwise that he or she is in possession of a dangerous
               weapon, is guilty of a felony punishable by imprisonment for life
               or for any term of years.




       Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020       Page 8 of 11
       Mich. Comp. Laws § 750.529. The conduct proscribed under section 750.530

       states:


                 (1) A person who, in the course of committing a larceny of
                     money or other property that may be the subject of larceny,
                     uses force or violence against any person who is present, or
                     who assaults or puts the person in fear, is guilty of a felony
                     punishable by imprisonment for not more than 15 years.


[17]   The relevant Indiana robbery statute reads as follows:


                 (a) Except as provided in subsection (b), a person who knowingly
                     or intentionally takes property from another person or from
                     the presence of another person:


                    (1) By using or threatening the use of force on any person; or


                    (2) By putting any person in fear;


                 commits robbery, a Level 5 felony. However, the offense is a
                 Level 3 felony if it is committed while armed with a deadly
                 weapon or results in bodily injury to any person other than a
                 defendant, and a Level 2 felony if it results in serious bodily
                 injury to any person other than a defendant.


       I.C. § 35-42-5-1.


[18]   McCoy focuses the challenge to his conviction on the statutory definition of a

       weapon. However, to define McCoy as a serious violent felon in Indiana, it is

       sufficient that he committed robbery—without the requirement of a weapon to

       be used. Furthermore, a robbery conviction in Michigan includes unarmed


       Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020          Page 9 of 11
       robbery as a necessarily lesser-included offense of armed robbery. See People v.

       Reese, 619 N.W.2d 708, 710 (Mich. Ct. App. 2000). Therefore, the more

       appropriate inquiry is to address the broader issue as to whether the Michigan

       and Indiana robbery statutes are substantially similar.


[19]   Comparing both statutes, we note that both criminalize the act of intentionally

       taking property from another person or the presence of another person by force

       or fear. Under the Michigan statute, robbery is a specific intent crime which

       requires the defendant to act intentionally, whereas the Indiana statute requires

       the defendant to act intentionally or knowingly. See People v. Harverson, 804
N.W.2d 757, 761 (Mich. Ct. App. 2010). Both statutes require the taking from

       another person or from the presence of another person. Michigan’s robbery

       statute requires a defendant to commit a larceny or a felonious taking of the

       property of another. Id. Indiana’s statute is nearly identical as it mandates a

       defendant to “take[] property from another person or from the presence of

       another person.” I.C. § 35-42-5-1(a). Finally, both statutes require the element

       of force or fear to be instilled in the victim by the defendant. Michigan’s statute

       requires the State to establish that the defendant, in the course of committing

       larceny, “uses force or violence against any person who is present, or who

       assaults or puts the person in fear.” Mich. Comp. Laws § 750.530. Similarly,

       Indiana mandates the State to prove that the property is taken “by using or

       threatening the use of force on any person; or by putting any person in fear.”

       I.C. § 35-42-5-1(a). As the serious violent felon statute requires that the

       elements of the underlying crime be substantially similar, but not perfectly


       Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020    Page 10 of 11
       congruent, we find the Michigan statute and Indiana statute satisfy this

       requirement with respect to robbery in the two jurisdictions.


[20]   Even if we address McCoy’s argument and analyze the definition of weapon,

       his claim—that the two statues are not substantially similar—is without merit.

       With respect to the definition of a weapon, both statutes focus less on the

       original purpose of an object used as a weapon, but more on the manner in

       which the defendant actually used the object. Compare I.C. § 35-31.5-2-86 and

       Gleason v. State, 965 N.E.2d 702, 708 (Ind. Ct. App. 2012) (“The question of

       whether a weapon is ‘deadly’ is determined from the description of the weapon,

       the manner of its use, and the circumstances of the case.”), with People v. Bosca,

       871 N.W.2d 307, 325 (Mich. Ct. App. 2015) (a dangerous weapon “can also be

       an instrumentality which, although not designed to be a dangerous weapon, is

       used as a weapon and, when so employed, is dangerous.”) As such, the

       elements of the two statutes have core characteristics which are substantially

       similar and are alike in degree and extent. Accordingly, we affirm McCoy’s

       conviction for unlawful possession of a handgun by a serious violent felon.


                                              CONCLUSION
[21]   Based on the foregoing, we hold that the State presented sufficient evidence

       beyond a reasonable doubt to support McCoy’s conviction for unlawful

       possession of a handgun by a serious violent felon.


[22]   Affirmed.


[23]   May, J. and Altice, J. concur
       Court of Appeals of Indiana | Opinion 20A-CR-546 | September 10, 2020    Page 11 of 11